In an action between adjoining property owners to declare that plaintiff has acquired a permanent easement of egress and ingress over a portion of defendant’s land, to and from plaintiff’s garage; to compel defendant to remove a fence which obstructs such easement; and to enjoin defendant from interfering with plaintiff’s enjoyment of such easement, the defendant appeals from a judgment of the Supreme Court, Kings County, entered March 13, 1962, upon the decision of a Special Referee after trial before him, in favor of the plaintiff. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.